Citation Nr: 1328564	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  06-10 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
atherosclerotic heart disease, status post circumflex stent 
angioplasty, for the period from October 22, 2004 to June 
29, 2009.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel





INTRODUCTION

The Veteran served on active duty from January 1969 to 
August 1970. 

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
In a June 2005 rating decision, the RO granted service 
connection for atherosclerotic heart disease, status post 
circumflex stent angioplasty, evaluated as 30 percent 
disabling from August 15, 2002, and as 10 percent disabling 
from October 22, 2004.  The Veteran appealed the issue of 
entitlement to a higher initial rating.  In April 2009, the 
Board remanded the claim for additional development.  In May 
2011, the RO granted a 30 percent rating, effective June 30, 
2009.  As this award did not constitute a full grant of the 
benefits sought, the increased initial rating issue remained 
in appellate status.  AB v. Brown, 6 Vet. App. 35, 38-39 
(1993). 

In May 2012, the Board granted a 60 percent rating, 
effective June 30, 2009. 

The Veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In January 2012, while the case 
was pending at the Court, the VA's Office of General Counsel 
and the Veteran's representative filed a Joint Motion for 
Partial Remand (Joint Motion) requesting that the Court 
vacate that part of the Board's May 2012 decision that 
denied entitlement to an initial rating in excess of 10 
percent for the period from October 22, 2004, to June 29, 
2009.  In January 2013, the Court granted the Joint Motion 
and issued an Order vacating that part of the May 2012 Board 
decision that denied entitlement to an initial rating in 
excess of 10 percent for the period from October 22, 2004, 
to June 29, 2009.

In May 2013, the Board remanded the initial rating issue for 
additional development.


FINDING OF FACT

For the period from October 22, 2004, to June 29, 2009, 
atherosclerotic heart disease, status post circumflex stent 
angioplasty was shown to have been manifested by complaints 
of dyspnea on exertion, an essentially normal workload 
capacity and the required use of continuous medication.  


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 10 percent for atherosclerotic heart disease, 
status post circumflex stent angioplasty for the period from 
October 22, 2004, to June 29, 2009 are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.3, 4.6-4.7, 4.104 
including Diagnostic Code 7005 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)
The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Regarding the initial rating claim decided herein, as the 
June 2005 rating decision granted service connection for 
atherosclerotic heart disease, status post circumflex stent 
angioplasty, that claim is now substantiated.  VA's General 
Counsel  has clarified that no additional VCAA notice is 
required in this circumstance concerning a "downstream" 
issue, such as the rating or effective date assigned for a 
service-connected disability and that a Court decision 
suggesting otherwise is not binding precedent.  VAOPGCPREC 
8-2003.  The filing of a notice of disagreement as to the 
disability ratings assigned does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(3).  Instead of issuing an additional VCAA notice 
letter in this situation concerning the "downstream" 
disability-rating and/or earlier-effective-date elements of 
the claim, the provisions of 38 U.S.C.A. § 7105(d) require 
VA to instead issue a Statement of the Case (SOC) if the 
disagreement concerning the downstream issue is not 
resolved.  And since the RO issued the appropriate SOC in 
May 2006 addressing the downstream increased rating claim, 
which included citation to the applicable statutes and 
regulations and a discussion of the reasons and bases for 
not assigning a higher rating, no further notice is 
required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) and 
Huston v. Principi, 17 Vet. App. 195 (2003). 

Regarding VA's duty to assist, all appropriate development 
to obtain the Veteran's pertinent medical records, to 
include service treatment records and pertinent, available 
post-service treatment records, has been completed.  The 
Veteran has not identified any pertinent, outstanding 
records that could be obtained to substantiate his claim.  
The Board is also unaware of any such records.  Most 
recently, as directed by the May 2013 Board remand, VA 
obtained copies of the Veteran's February 2006 and April 
2008 VA stress tests.  Accordingly, the Board finds that 
there has been substantial compliance with its remand 
directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008).  In addition, the Veteran has been afforded the 
appropriate VA examinations.


VA's duties to notify and assist are met.  Accordingly, the 
Board will address the merits of the claim.

II.  Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if 
the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7. 

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Atherosclerotic heart disease is rated under Diagnostic Code 
7005, which provides a 10 percent rating when a workload of 
greater than 7 metabolic equivalents (METs), but not greater 
than 10 METs, results in dyspnea, fatigue, angina, 
dizziness, or syncope; or continuous medication is required.  
A 30 percent rating requires a workload of greater than 5 
METs, but not greater than 7 METs, which results in dyspnea, 
fatigue, angina, dizziness, or syncope; or evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating requires more 
than one episode of acute congestive heart failure in the 
past year; or workload of greater than 3 METs, but not 
greater than 5 METs, which results in dyspnea, fatigue, 
angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of 30 percent to 50 
percent.  A 100 percent rating requires documented CAD 
resulting in chronic congestive heart failure; or workload 
of 3 METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope; or left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  38 C.F.R. § 
4.104, Diagnostic Code 7005. 

One MET is defined as the energy cost of standing quietly at 
rest and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  When the level of METs 
at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and a laboratory 
determination cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note (2).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Secretary shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on 
its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence in the Veteran's 
claims files, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss, in detail, every piece of evidence of 
record.  Gonzales v. West, 218 F.3d 1378, and 1380-81 (Fed. 
Cir. 2000) (holding that VA must review the entire record, 
but does not have to discuss each piece of evidence).  
Hence, the Board will summarize the relevant evidence where 
appropriate and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, 
as to the claim. 


III.  Factual Background

The period for consideration in this appeal is from October 
22, 2004 to June 29, 2009.

VA treatment records note that the Veteran was asymptomatic 
with regard to his heart in January 2005.  

In April 2005, he complained of fatigue, though not 
shortness of breath.  He also denied orthopnea or shortness 
of breath after walking or after participating in usual 
daily activities.  He additionally had no chest pain or 
discomfort, epigastric pain, or substernal chest pain; no 
jaw or left arm pain; no cold sweating or dizziness; no leg 
edema or pain; no fatigue or dyspnea at exertion; no 
nocturnal dyspnea or paroxysmal nocturnal dyspnea; and no 
palpitations.  It was noted that, despite being essentially 
asymptomatic, the Veteran persisted with fatigue.  He was 
seen by cardiology in May 2005 due to dyspnea.  He denied 
having chest pain.  It was noted that radiology completed in 
April 2005 showed no evidence of cardiopulmonary 
abnormalities.  Chest X-ray studies showed normal bony 
thorax, cardiac silhouette, and minimal ecstatic changes of 
the thoracic aorta.  An EKG showed marked sinus bradycardia. 

The Veteran underwent a VA heart examination in May 2005.  
He reported that he did well for a few months following his 
angioplasty and stent placement in September 2002, but began 
to experience progressively worsening shortness of breath 
thereafter.  The Veteran reported taking atenolol, 
lisinopril and aspirin.  The examiner noted that an October 
2004 nuclear study completed at the VA showed normal 
biventricular function and no wall motion abnormality.  LVEF 
(left ventricle ejection fraction) was 65 percent.  Current 
examination of the heart showed normal sinus rhythm, and no 
murmurs or gallops.  There was no evidence of congestive 
heart failure.  Exercise testing was not performed.  Gated 
cardiac blood pool study (MUGA) was performed, showing the 
cardiac chambers to be of normal size with "suggested" 
hypertrophy of the side myocardium.  The contractile motion 
of both ventricles was adequate with LVEF value of 74 
percent.  (The examiner noted that greater than 50 percent 
was considered normal.)  The stroke volume ratio was 1.0, 
which was on the normal range.  No wall motion abnormalities 
were identified.  The diagnosis was hypertensive 
atherosclerotic heart disease, status post circumflex stent 
angioplasty, congestive heart failure compensated. 

A September 2005 VA treatment record notes the Veteran's 
previous complaints of exertional dyspnea that had resolved; 
the Veteran was asymptomatic at the time.  A September 2005 
VA cardiology clinic note documents the Veteran's complaints 
of shortness of breath, which the Veteran indicated had 
improved to only occasional complaints.  He was free of 
pain.  A MUGA test that showed adequate biventricular 
function and LVEF of greater than 70 percent.  The Veteran 
did not present for echo or stress tests in light of his 
improved symptoms, but a follow-up examination in four 
months was recommended.  Atenolol was continued.  

In November 2005, the Veteran suffered direct trauma to the 
right chest wall.  It was found that he had chest wall pain 
of muscular origin.  X-ray studies revealed no 
abnormalities.

A January 2006 VA cardiology clinic note notes the Veteran's 
complaints of moderate dyspnea on exertion.  He denied chest 
pain.  However, by February 2006, there were no longer 
complaints of dyspnea on exertion, and the Veteran was 
completely asymptomatic.  

A February 2006 exercise stress test revealed LVEF of 72 
percent.  The Veteran was able to obtain a maximum heart 
rate equivalent to 99 percent of his age expectation.  He 
ceased the stress test due to exhaustion without chest pain 
or evidence of echocardiogram ischemic changes.  The 
examiner noted that it was a normal study.  

A July 2006 VA cardiology clinic note shows the Veteran's 
complaints of moderate dyspnea on exertion.  He denied chest 
pain.


A March 2008 VA cardiology note showed that the Veteran 
denied chest pain, but reported having shortness of breath 
lasting a few seconds.  

An April 2008 VA stress test showed adequate heart rate and 
blunted blood pressure response to adenosine, with no 
complaints of headache or chest pain during the procedure.  
Baseline EKG had sinus bradycardia, but serial 
electrocardiographic tracings during the stress test did not 
show evidence of arrhythmia or ischemia.  LVEF was 66 
percent.  Sum differential score was 4, which was mildly 
abnormal (with normal being less than 4).  Myocardial 
perfusion scan provided evidence suggesting the presence of 
probable mild adenosine-induced reversible perfusion changes 
on the anterior wall of the left ventricle, as may be seen 
with myocardial ischemia.  Serial EKGs were negative for 
ischemic changes. 

Another April 2008 VA treatment record notes no complaints 
of chest pain, shortness of breath on exertion or when 
supine, palpitations, being awoken suddenly by shortness of 
breath, leg swelling, or pain on calf after walking.  
However, sinus bradycardia was present.  

A May 2008 VA cardiology follow-up record shows that the 
Veteran reported that his symptom of shortness of breath had 
improved without limitation to perform daily activities.  He 
also denied having chest pains.  

A September 2008 VA cardiology note shows the Veteran's 
complaint of dyspnea on exertion upon taking one flight of 
stairs.  He denied chest pain and palpitations.  He 
indicated that he was independent with activities of daily 
living.  His ischemic heart disease was noted to be well-
controlled.  Another VA treatment record dated later the 
same month indicates that the Veteran's ischemic heart 
disease was asymptomatic. 

An October 2008 VA echocardiogram report shows that the left 
ventricle was normal in size.  There was no thrombus, but 
there was borderline concentric left ventricular 
hypertrophy.  LVEF was normal, and ejection fraction was 
greater than 55 percent.  The right ventricle also was 
normal in size, with normal right ventricular wall 
thickness.  The right ventricular systolic function also was 
normal.  Also, the left and right atrial sizes were normal.  
The interatrial septum was intact with no evidence for an 
atrial septal defect.  The aortic valve had adequate motion 
and pliability and was trileaflet.  There was no aortic 
valvular vegetation and no hemodynamically significant 
valvular aortic stenosis.  No aortic regurgitation was 
present.  The pulmonic valve also had adequate motion and 
pliability, with no pulmonic valvular stenosis.  There was 
mild pulmonic valvular regurgitation.  Findings also showed 
the aortic root to be normal in size with aortic root 
sclerosis/calcification.

January 2009 and June 18, 2009 VA cardiology follow-up 
reports note no complaints of chest pain, palpitations, 
syncope, but the Veteran did report occasional shortness of 
breath and dyspnea on exertion upon taking one flight of 
stairs.  EKG studies revealed sinus bradycardia.  In January 
2009 the examiner noted that the Veteran's heart disease was 
stable and he should continue his medication.  In June 2009 
the examiner noted that the Veteran's private physician had 
discontinued lisinopril due to a cough side effect; it was 
noted that the Veteran's uncontrolled blood pressure could 
cause dyspnea.

IV.  Analysis

Based on a review of the evidence above, the Board finds 
that the overall disability picture for the period from 
October 22, 2004, to June 29, 2009, did not meet the 
criteria for an initial rating higher than 10 percent for 
atherosclerotic heart disease, status post circumflex stent 
angioplasty.

The record does not include findings necessary to establish 
a higher initial evaluation of 30 percent or higher as there 
is no evidence of record showing that, during this period, 
the Veteran had a workload of less than 7 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope or evidence 
of cardiac dilatation on electrocardiogram, echocardiogram, 
or X-ray study.  In this regard, the Board acknowledges the 
findings of "suggested" hypertrophy in the May 2005 and 
"borderline" hypertrophy noted in October 2008; however, no 
conclusive evidence of such is shown.  Indeed, the May 2005 
VA examination that incorporated the May 2005 MUGA study 
suggesting hypertrophy did not include actual diagnosis of 
hypertrophy.  Rather, the diagnosis was: hypertensive 
atherosclerotic heart disease, status post circumflex stent 
angioplasty, congestive heart failure compensated.  And in 
October 2008 echocardiogram finding of "borderline" 
hypertrophy is contradicted by the unambiguous 
contemporaneous findings of the same report showing that the 
left ventricle and right ventricle were of normal size, and 
there was norm right ventricular wall thickness.

Moreover, with regard to the April 2008 stress test noted in 
the Board's May 2012 decision and the Joint Motion, this 
report has been obtained and does not show that the Veteran 
was found to have a workload of 4 METs, as indicated by the 
June 2009 VA examiner.  On this point, the Board concludes 
that the VA examiner was in error.  There was a sum 
differential score of 4, but there is no indication that 
this is the same as a METs testing score.  In fact, none of 
the evidence of record for the applicable time period shows 
that the Veteran had a workload of less than 7 METs, so as 
to warrant an increased rating.

As noted above, the medical evidence shows for the period 
from October 22, 2004, to June 29, 2009, the Veteran's 
atherosclerotic heart disease, status post circumflex stent 
angioplasty, was manifested by symptoms such as fatigue, 
shortness of breath that improved over time, dyspnea on 
exertion, normal biventricular function, no X-ray evidence 
of cardiopulmonary abnormalities, and marked sinus 
bradycardia on EKG.  The Veteran's heart condition was 
generally noted to be well-controlled and/or asymptomatic.  
Overall, the great weight of the evidence shows that there 
was no definitive cardiac hypertrophy or METs score of less 
that 7 during this period time. Therefore, a rating in 
excess of 10 percent for this period is not warranted for 
the period from October 22, 2004 to June 29, 2009. 

The Board has also considered whether referral for an extra-
schedular evaluation is warranted for the Veteran's service-
connected heart disability.  The question of an extra-
schedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  
Although the Board may not assign an extra-schedular rating 
in the first instance, it must specifically adjudicate 
whether to refer a case for extra-schedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1), the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, is authorized to approve an extra-schedular 
evaluation if the case "presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  If the evidence 
raises the question of entitlement to an extra-schedular 
rating, the threshold factor for extra-schedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available scheduler evaluations for that service-connected 
disability are inadequate.  Therefore, initially, there must 
be a comparison between the level of severity and 
symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 
111 (2008).

In this case, the Board finds that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology for the period at issue, and provide for 
higher ratings for additional or more severe symptoms than 
currently shown by the evidence.  The Board notes that, due 
to his heart disease, the Veteran experiences dyspnea on 
exertion which limited his physical activity.  However, the 
Rating Schedule is based on the concept of occupational 
impairment caused by the specific rating criteria listed for 
each disability percentage.  Therefore, this impairment is 
inherently contemplated by the Rating Schedule.  The 
symptoms shown on examination did not place the Veteran in a 
higher percentage category for the period at issue.


ORDER

An initial rating in excess of 10 percent for 
atherosclerotic heart disease, status post circumflex stent 
angioplasty, for the period from October 22, 2004 to June 
29, 2009, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


